          Case 4:21-cv-00087-KGB Document 11 Filed 03/10/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

ADAM HILL                                                                              PLAINTIFF
ADC #601559

v.                               Case No: 4:21-cv-00087 KGB/PSH


DEXTER PAYNE, et al.                                                                DEFENDANTS

                                              ORDER

       Plaintiff Adam Hill has submitted this 42 U.S.C. §1983 case for filing in this district.

However, from the facts alleged and the defendants named, it appears that venue properly lies in

the Western District of Arkansas. See 28 U.S.C. §1391(b). Accordingly, the Court finds that the

interests of justice would best be served by transferring this case to the United States District Court

for the Western District of Arkansas. See 28 U.S.C. § 1406(a) (“The district court of a district in

which is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it could have been

brought.”).

       The Clerk of the Court is directed to transfer immediately Adam Hill’s entire case file to

the United States District Court for the Western District of Arkansas.



       It is so ordered this 10th day of March, 2021.


                                                       _______________________________
                                                       Kristine G. Baker
                                                       United States District Judge
